Title: From George Washington to Brigadier General Charles Scott, 25 September 1778
From: Washington, George
To: Scott, Charles


          
            Dear Sir,
            Fredericksburg Sep. 25th—78
          
          Your Letter of yesterday 9 Oclock is just come to hand; & by the Officer you will receive twenty five Guineas. I earnestly entreat, that you will endeavour to get some intelligent person into the City, & others of his own choice to be Messengers between you and him, for the purpose of conveying such information as he shall be able to obtain & give. It is of great consequence to the French Admiral to be early, & regularly advised of the movements of the British Ships of War, at New York; and he depends upon me to give this advice—vague & idle stories therefore, which have no foundation in fact, ought not to be communicated by the person employed because false intelligence may prove worse than none; he should therefore examine well into, & compare matters before he transmits accts; always distinguishing facts of his own knowledge from reports. If Mr C——could be engaged in a Work of this sort, his discernment, & mean of information, would enable him to give important advices.
          To me, it is very important to get the earliest intelligence of the imbarkation of Troops—their numbers—&, if possible, destination. I am surprized that you should not be able to ascertain the motions & advance of the party from Kings bridge. They can scarce have in view to turn your right; but this should, nevertheless, be well guarded—You 
            
            
            
            doubtless know that there is a passage over Croton at the Mouth, and that, that rout, is the nearest to Peaks kill, & the Pass of the highlands at the Continental Village; which, of all things, should be secured by us; therefore, in addition to what was mentioned to you yesterday I again repeat, that you must not let them get above you, either by Land or Water, so as to sieze that Pass before you. If they had a mind to inclose you, they would aim at your left flank. I am perswaded your vigilance will guard against either, & surprizes. I am Dr Sir Yr most Obedt Ser.
          
            Go: Washington
          
        